IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 276PA15

                               Filed 21 December 2016

 IN THE MATTER OF FORECLOSURE by Rogers Townsend & Thomas, PC,
 Substitute Trustee, OF A DEED OF TRUST EXECUTED BY JULIA WESKETT
 BEASLEY dated February 12, 2007 and recorded on February 16, 2007 in Book
 1211, Page 169 of the Carteret County Registry, North Carolina



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 773 S.E.2d 101 (2015), reversing an order

entered on 25 September 2013 by Judge Phyllis M. Gorham in Superior Court,

Carteret County. Heard in the Supreme Court on 11 October 2016.


      Nelson Mullins Riley & Scarborough, L.L.P., by Donald R. Pocock and D.
      Martin Warf, for petitioner-appellee FV-I, Inc. in trust for Morgan Stanley
      Mortgage Capital Holdings, LLC.

      Shipman & Wright, LLP, by Gregory M. Katzman, W. Cory Reiss, and Gary K.
      Shipman, for respondent-appellant.


      PER CURIAM.


      Because the trustee effectively withdrew its notice of non-judicial foreclosure

hearing, thus terminating the proceeding, there was no pending case on which the

clerk of court could act. See In re Foreclosure of Lucks, ___ N.C. ___, ___, ___ S.E.2d

___, ___ (Dec. 21, 2016) (No. 162A16). As a result, we hereby vacate the clerk of court’s

order and that of the superior court, as well as the opinion of the Court of Appeals.

      VACATED.